Citation Nr: 1339015	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  08-19 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for major depressive disorder prior to September 21, 2011.

2.  Entitlement to an initial rating in excess of 70 percent for major depressive disorder from September 21, 2011.

3.  Entitlement to service connection for a right wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to September 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In July 2003, the RO denied a claim to reopen a claim for service connection for a right wrist disability.  A June 2009 rating decision granted service connection for a mood disorder and assigned a 30 percent disability rating effective November 21, 2007.  

A Travel Board hearing was held in September 2011 before the undersigned Veterans Law Judge.  38 U.S.C.A. § 7107(c), (e)(2).  A transcript of the hearing testimony is in the electronic claims file.

In February 2012 the Board reopened the right wrist claim and remanded that issue for further development.  At that time, the Board also denied a rating in excess of 30 percent for the Veteran's mood disorder prior to September 21, 2011, but granted a 50 percent rating as of that date.  The Veteran appealed the decision with respect to the initial ratings assigned for her service-connected psychiatric disorder to the to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court remanded the matter back to the Board in August 2012 for further action.

In a November 2012 decision the Board denied a rating in excess of 30 percent for the Veteran's mood disorder prior to September 21, 2011, and remanded the issue of a rating in excess of 50 percent from that date.  In a May 2013 rating decision, the Veteran's rating for her service-connected psychiatric disorder was increased to 70 percent for the period from September 21, 2011.  The Veteran appealed the November 2012 Board decision with respect to the denial of a higher rating prior to September 21, 2011.  Pursuant to a JMR filed by the parties, the Court remanded the matter back to the Board in July 2013 for further action.  

The Board notes that the RO recharacterized the Veteran's service-connected psychiatric disorder as major depressive disorder (previously the issue had been rated as a mood disorder due to chronic pain with depressive features) in the May 2013 rating decision.  Accordingly, the issue has been recharacterized on the first page of this decision.

This appeal was processed using the VBMS (Veterans Benefits Management System) paperless claims processing system.  A portion of the record is also in Virtual VA, an electronic filing system used by VA.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to an initial rating in excess of 30 percent for service-connected major depressive disorder prior to September 21, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

In correspondence dated May 31, 2013, and June 17, 2013, the Veteran expressed her desire to withdraw any issues that have been remanded to the AMC by the Board for further development.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with respect to the issues of entitlement to service connection for a right wrist disorder and entitlement to a rating in excess of 70 percent for major depressive disorder from September 21, 2011.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.

Regarding the issues of entitlement to service connection for a right wrist disorder and entitlement to a rating in excess of 70 percent for major depressive disorder from September 21, 2011, the Veteran expressly withdrew these matters from appeal in writings dated May 31, 2013, and June 17, 2013.  In her May 31, 2013 written statement, she specifically noted that she was "satisfied and wish[ed] to withdraw any remaining issues that have been remanded (sent back) to the Appeals Management Center by the Board of Veterans' Appeals for further development."  

Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeals on these matters, and the issues of entitlement to service connection for a right wrist disorder and entitlement to a rating in excess of 70 percent for major depressive disorder from September 21, 2011, are dismissed.


ORDER

The appeal on the issue of service connection for a right wrist disorder is dismissed.

The appeal on the issue of a rating in excess of 70 percent for major depressive disorder since September 21, 2011, is dismissed.


REMAND

With respect to the rating for the Veteran's major depressive disorder prior to September 21, 2011, the record reflects that during this time period the Veteran received private and VA treatment.  However these treatment records are not in the electronic record.  

Records from Atlanta Psychotherapy during this period are particularly relevant in light of the June 2013 finding in the JMR that the September 2011 letter signed by the Veteran's mental health providers at Atlanta Psychotherapy "appears to provide a retrospective assessment of Appellant's symptoms."  A January 2013 VA examination report indicates that the Veteran was seen regularly by private mental health providers at Atlanta Psychotherapy since November 2009.  The treatment consisted of meeting every 4 to 6 weeks with a psychiatrist and private counselor.  The January 2013 VA examination report also indicated that the Veteran received mental health treatment from the Atlanta VAMC in June and July 2009; however, these treatment records are also not included in the electronic file.

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary authorization from the Veteran, associate with the electronic record all outstanding treatment records, including:

a. Private treatment records dated from November 2009 to September 2011 from Atlanta Psychotherapy, 831 Fairways Court, Suite A, Stockbridge, GA  30281; and

b. VA mental health treatment records dated from March 2008 to September 2011, to include June and July 2009 mental health records from the Atlanta VAMC.

2. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to a rating in excess of 30 percent for service-connected psychiatric disorder prior to September 21, 2011.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and her representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


